Exhibit 10.1

 

March 25, 2009

 

Summit Bank

5314 S. Yale Ave.

Tulsa, OK 74135

Attention: Mark Poole, President

 

Re: Summit Bank v Subsurface Minerals Group LLC et al

Case No. CJ-2008-81

 

Dear Mr. Poole:

 

The Beard Company hereby makes an offer to purchase the properties described in
Exhibit A attached hereto, for a total purchase price of $1,600,000. Such
purchase to be made by our subsidiary, Beard Dilworth, LLC (“Buyer”), and to be
closed no later than April 17, 2009. Such purchase will take place pursuant to
an Assignment, Conveyance and Bill of Sale in substantially the form attached
hereto as Exhibit B. Payment will be made by Cashier’s Check drawn on the First
Fidelity Bank of Oklahoma City, Oklahoma delivered to you at closing.

 

We are prepared to make an earnest money deposit of $80,000.00 within
twenty-four (24) hours after our receipt of a signed copy of this letter, to be
retained by you in the event this purchase does not close due to any act or
omission of Buyer. Buyer’s liability for failure to close would be limited to
forfeiture of the earnest money deposit.

 

We ask that you please acknowledge your acceptance of our offer no later than
2:00 p.m. on Monday, March 30, 2009. If we do not hear from you by that time
this offer will be automatically withdrawn.

 

Should you have any questions concerning our offer, please contact the
undersigned at the numbers indicated above or by e-mail (bbeard@beardco.com).

 

Sincerely yours,

 

THE BEARD COMPANY

 

/s/  W.M. Beard

W. M. Beard, Chairman of the Board

 

cc:

Herb Mee, Jr., President

 

The Beard Company

 

ACCEPTED:

 

SUMMIT BANK, N.A.

 

/s/  Mark Poole

Mark Poole

President

 

--------------------------------------------------------------------------------

EXHIBIT A

 

All right, title, and interest of Summit Bank, N.A. in any oil and gas
leaseholds, minerals, royalty interests, brine leases, wellbores, equipment,
contracts, easements, agreements, and general intangibles related to any lands
in Kay County, Oklahoma including the following:

 

LEASE NAME

LEGAL DESCRIPTION

Mooney

NW/4 of Section 17 T28N-R1E

John L. Welsh

SW/4 of Section 17 T28N-R1E

Fester

S/2 NE/4 SE/4 & NE/4 NE/4 SE/4 & NW/4 NE/4 SE/4 & NW/4 SE/4 of Section 17
T28N-R1E

Fester “A”

SE/4 SE/4 & SE/4 SW/4 SE/4 & SW/4 SW/4 SE/4 & N/2 SW/4 SE/4 of Section 17
T28N-R1E

Fester “B”

W/2 NW/4 NE/4 of Section 20 T28N-R1E

R. E. Welsh

NW/4 of Section 20 T28N-R1E

J. S. Curry

NE/4 of Section 18 T28N-R1E

 

And all right, title, and interest of Summit Bank, N.A. in and to the surface
estate including any and all structures thereon of the following lands in Kay
County, Oklahoma:

 

 

Northwest Quarter (NW/4), Section 17, Township 28 North, Range 1 East; and

 

 

Northwest Quarter (NW/4), Section 20, Township 28 North, Range 1 East.

 

--------------------------------------------------------------------------------

EXHIBIT B

 

THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”) is from Summit
Bank, N.A., (“Assignor”), to Beard Dilworth, LLC, (“Assignee”), having a mailing
address of. 5600 N. May Avenue, Suite 320, Oklahoma City, Oklahoma 73116.

 

1.         Granting Clause. Assignor, for and in consideration of the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Assignor does hereby grant, bargain,
sell, convey, set over, assign and transfer unto Assignee all of Assignor’s
right, title and interest in, to and under the properties, rights and interests
described in 1.1 through 1.5 below (subject to such exceptions and reservations,
hereinafter called the “Interests”):

 

1.1          All oil and gas leases, oil, gas and mineral leases, and all
licenses, permits and orders (collectively, the “Leases”) that either (i) are
specifically described in Exhibit A, or (ii) are not specifically described in
Exhibit A but cover all or some portion of the lands described in Exhibit A (the
“Land”);

 

1.2          All wells, personal property, fixtures, equipment and improvements
located on the Leases or the Land, or used or obtained in connection with the
ownership, exploration, development or operation of the Leases or the Land, or
the production, sale, processing, treating, storing, gathering, transportation
or disposal of hydrocarbons, water or any other substances produced from the
Leases or the Land or attributable thereto;

 

1.3          All contracts, agreements, leases, licenses, easements, rights
under orders of regulatory authorities having jurisdiction with respect to, and
other properties and rights of every nature whatsoever in or incident to the
ownership, exploration, development, use or occupancy of the Leases or the Land
or any interest therein, or the production, sale, processing, treating, storing,
gathering, transportation or disposal of hydrocarbons, water or any other
substance produced therefrom or attributable thereto, and all rights and
obligations relating to gas underproduction and overproduction (including the
right and obligation to balance in kind or by cash payment);

 

1.4          All other rights and interests of every nature whatsoever owned by
Assignor in or exclusively relating to the Leases or the Land or the ownership
or operation thereof, including, but not limited to, mineral interests, royalty
interests, fee interests, surface leases, yards, brine leases, easements,
rights-of-way, disposal facilities, buildings, structures, vehicles, funds held
in suspense, claims, causes of action, general intangibles, and other properties
and rights of every nature therein, thereon or appurtenant thereto; and

 

1.5          All of the properties, rights and interests described in 1.1
through 1.4 above as the same may be enlarged by the discharge of any payments
out of production or by the removal of any charges or encumbrances to which any
of said properties, interests or rights are subject; any and all renewals and
extensions of any of said properties, interests or rights; all contracts and
agreements supplemental to or amendatory of or in substitution for the contracts
and agreements described above; and all rights, titles and interests accruing or
attributable to the Leases by virtue of being included in any unit.

 

TO HAVE AND TO HOLD the Interests unto Assignee, its successors and assigns,
forever.

 

2.         Special Warranty. Assignor warrants title to the Interests against
all persons claiming or to claim any interest therein by, through or under
Assignor, but not otherwise.

 

--------------------------------------------------------------------------------

 

3.         Personal Property Disclaimer. ASSIGNOR EXPRESSLY DISCLAIMS AND
NEGATES AS TO PERSONAL PROPERTY AND FIXTURES INCLUDED IN THE INTERESTS: (i) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; (ii) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; (iii) ANY IMPLIED OR EXPRESS
WARRANTY AS TO CONDITION; and (iv) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY
TO MODELS OR SAMPLES OF MATERIALS. By acceptance hereof, Assignee agrees that to
the extent required to be operative, the disclaimers of warranties contained
herein are “conspicuous” disclaimers for purposes of any applicable law, rule or
order.

 

4.         Allocation of Liability.  Any and all obligations and liabilities of
Assignor relating to the condition of or the restoration of the Land, or the
remediation of any condition thereon, including, without limitation, (i)
obligations and liabilities under applicable environmental laws, rules and
regulations, (ii) obligations and liabilities under other laws (including the
common law), rules and regulations, and (iii) obligations and liabilities
relating to the plugging of wells, are expressly assumed by Assignee. Except
with respect to those obligations and liabilities expressly assumed by Assignee
pursuant to the immediately preceding sentence, Assignee does not assume or
undertake any obligations or liabilities relating to the Interests with respect
to any period prior to the Effective Time. In addition to the obligations and
liabilities assumed by Assignee in the first sentence of this Section 4,
Assignee shall be liable and responsible for all costs and expenses attributable
to the condition, ownership or operation of, or operations on, the Interests
from and after the Effective Time.

 

5.         Further Assurances. Assignor will execute, acknowledge and deliver
such further conveyances and other instruments as may be reasonably necessary
more fully to assure to Assignee, its successors or assigns, all of the
respective properties, rights, titles, interests, estates, remedies, powers and
privileges by this Assignment granted, bargained, sold, conveyed, set over,
assigned and transferred to or otherwise vested in Assignee, or intended so to
be.

 

6.         Effective Time. This Assignment shall be effective for all purposes
as of 7:00 a.m., Central Time, on April 17, 2009 (the “Effective Time”).

 

7.         Counterparts. This Assignment may be executed in several original
counterparts, all of which are identical. Every counterpart of this Assignment
shall be deemed to be an original for all purposes, and all such counterparts
together shall constitute one and the same instrument.

 

 

8.

Miscellaneous.

 

8.1          Assignor hereby grants and transfers to Assignee, its successors
and assigns, to the extent so transferable, the benefit of and the right to
enforce the covenants and warranties, if any, which Assignor is entitled to
enforce with respect to the Interests against Assignor’s predecessors in title
to the Interests.

 

8.2          As between Assignor and Assignee (i) Assignor shall be responsible
for all costs and expenses attributable to the ownership or operation of, or
operations on, the Interests prior to the Effective Time, and shall be entitled
to all revenues attributable to production from the Interests prior to the
Effective Time, and (ii) Assignee shall be responsible for all costs and
expenses attributable to the ownership or operation of, or operations on, the
Interests after the Effective Time, and shall be entitled to all revenues
attributable to production from the Interests after the Effective Time. Any
party receiving production revenues or other amounts allocated to another party
under the terms of this Assignment or otherwise promptly shall remit the same to
the party entitled thereto.

 

--------------------------------------------------------------------------------

 

8.3          With respect to all properties (if any) included in the Interests
that are overproduced (with respect to the taking of natural gas from such
properties) at the Effective Time, Assignee acknowledges and expressly assumes
the following obligations to the underproduced parties in such properties: (i)
the obligation to permit such underproduced parties to make-up their
underproduction out of post-Effective Time production attributable to the
Interests, to the extent required by applicable law or contract; and (ii) the
obligation to cash balance with such underproduced parties at such time, under
such circumstances and to such extent as may be required by applicable law or
contract. The express purpose of this provision is to evidence (y) Assignor’s
intent that the sale of the Interests to Assignee not be considered an ouster of
Assignor’s cotenants in those properties in which the Interests are overproduced
at the Effective Time or an ouster of Assignor’s cotenants in production from
such properties, and (z) Assignee’s intent that from and after the date hereof,
Assignee will continue to recognize the pre-Effective Time gas balancing rights
of all underproduced cotenants in which the Interests are overproduced at the
Effective Time and of all underproduced cotenants in production from such
properties.

 

8.4          References herein to liens, encumbrances, agreements and other
matters shall not be deemed to ratify or acknowledge any such lien, encumbrance,
agreement or other matter, or to create any rights in any third party.

 

8.5          Unless provided otherwise, all recording references in Exhibit A
are to the real property records of the counties in which the Interests are
located.

 

8.6          This Assignment shall be binding upon and shall inure to the
benefit of Assignor and Assignee, and their respective successors and assigns.

 

EXECUTED by Assignor on the date reflected in the acknowledgment of execution,
but effective for all purposes as of the Effective Time.

 

“ASSIGNOR”

 

Summit Bank, N.A.

 

By_______________________________

 

Name:

 

Title:

 

“ASSIGNEE:

 

Beard Dilworth, LLC

 

By_______________________________

 

Name:

 

Title:

 

 

ACKNOWLEDGMENTS

 

STATE OF OKLAHOMA

)

 

)

ss.

COUNTY OF _________

)

 

 

--------------------------------------------------------------------------------

The foregoing instrument was acknowledged before me this ___ day of _________,
2009, by __________________, ________ of Summit Bank, N.A., on behalf of the
corporation.

 

_________________________________

Notary Public

Commission No._______________

 

My commission expires:

__________________________

 

STATE OF OKLAHOMA

)

 

)  ss.

COUNTY OF __________

)

 

The foregoing instrument was acknowledged before me this ___ day of __________,
2009, by _____________, ________ of Beard Dilworth, LLC, an Oklahoma limited
liability company, on behalf of the company.

 

_____________________________________

Notary Public

Commission No._______________

 

My commission expires:

__________________________

 

 